Name: Commission Regulation (EEC) No 1079/84 of 18 April 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 4. 84 Official Journal of the European Communities No L 106/ 15 COMMISSION REGULATION (EEC) No 1079/84 of 18 April 1984 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1013/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 101 3/84 (3) ; Whereas, in the absence of the target price for the 1984/85 marketing year for colza, rape and sunflower seed and in the absence of the amount of the monthly increase for September 1984 for colza and rape seed, the amount of the subsidy in the case of advance fixing for July, August and September 1984 for colza and rape seed and August 1984 for sunflower seed has been obtainable only provisionally on the basis of the target price and the monthly increase proposed by the Commission to the Council for the marketing year 1984/85 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1984/85 marketing year is known ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. 2. The amount of the subsidy in the case of advance fixing for July, August and September 1984 for colza and rape seed and August 1984 for sunflower seed will , however, be confirmed or replaced as from 19 April 1984 to take into account the indicative price which is fixed for these products for the 1984/85 marketing year, and the amount of the monthly increase for September 1984 colza and rape seed. Article 2 This Regulation shall enter into force on 19 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 162, 12. 6. 1982, p. 6. P) OJ No L 101 , 13 . 4. 1984. p. 30. No L 106/ 16 Official Journal of the European Communities 19 . 4. 84 ANNEX to the Commission Regulation of 18 April 1984 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading No Description Subsidy ex 12.01 Colza and rape seed 7,501 ex 12.01 Sunflower seed 15,796 (ECU/ 100 kg} CCT heading No Description Subsidy in the case of advance fixing for the month of April 1984 May 1984 lune 1984 July 1984 August 1984 September 1984 ex 12.01 Colza and rape seed 7,501 7,501 7,619 2,438 (') 2,401 &lt; ¢) 2^21-0) ex 12.01 Sunflower seed 15,796 15,936 15,818 15,701 12,158 (')  ' (') On the basis of the Commission s proposal concerning the indicative price and subject to confirmation by the Council's deci ­ sion.